            Case 1:20-cr-00469-RA Document 8 Filed 09/15/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 9/15/2020


 UNITED STATES OF AMERICA,
                                                              No. 20-CR-469 (RA)
                        v.
                                                                     ORDER
 ADAM LAMBERT,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated on the record today, the Government’s bail appeal is granted. The

Defendant shall remain detained.

SO ORDERED.

Dated:      September 15, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
